DISMISS and Opinion Filed July 27, 2022




                                      S  In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                  No. 05-22-00300-CV

              DOREATHA ROBINSON, Appellant
                            V.
   THE OAKS 4614 LLC, INDIVIDUALLY AND D/B/A THE OAKS
   APARTMENTS, MBP TEXAS, LLC, INDIVDUALLY AND D/B/A
 CATALYST MULTIFAMILY MANAGEMENT AND D/B/A CATALYST
    MULTIFAMILY, AND ROSCOE PROPERTIES, INC., Appellees

                 On Appeal from the 68th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-17-04167

                         MEMORANDUM OPINION
                    Before Justices Schenck, Osborne, and Smith
                            Opinion by Justice Osborne
      The Court questioned its jurisdiction over this appeal as it appeared the notice

of appeal was untimely. We directed appellant to file a letter brief addressing the

Court’s concern.        Although appellant filed a letter, she failed to address the

jurisdictional issue.

      When a party files a timely post-judgment motion extending the appellate

timetable, a notice of appeal is due ninety days or, with an extension motion, fifteen

days after the due date. See TEX. R. APP. P. 26.1(a), 26.3. Without a timely filed
notice of appeal, this Court lacks jurisdiction. See Brashear v. Victoria Gardens of

McKinney, LLC, 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on

reh’g) (timely notice of appeal is jurisdictional).

         The trial court signed the judgment on July 30, 2018. The record reflects

appellant filed a letter on August 20, 2018 asking the trial court to “withdraw” the

judgment.1 Construing the letter as a motion for new trial, the notice of appeal should

have been filed no later than October 29, 2018 or, with an extension motion, no later

than November 13, 2018. See TEX. R. APP. P. 4.1(a), 26.1(a), 26.3. Appellant filed

the notice of appeal on April 5, 2022, more than three years past the due date.

         Because appellant failed to file a timely notice of appeal, we dismiss the

appeal for want of jurisdiction. See id. 42.3(a).



                                                         /Leslie Osborne//
220300f.p05                                              LESLIE OSBORNE
                                                         JUSTICE




   1
       This order is viewable on the trial court’s website.
                                                     –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DOREATHA ROBINSON,                           On Appeal from the 68th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-17-04167.
No. 05-22-00300-CV          V.               Opinion delivered by Justice
                                             Osborne. Justices Schenck and Smith
THE OAKS 4614 LLC,                           participating.
INDIVIDUALLY AND D/B/A THE
OAKS APARTMENTS, MBP
TEXAS, LLC, INDIVDUALLY
AND D/B/A CATALYST
MULTIFAMILY MANAGEMENT
AND D/B/A CATALYST
MULTIFAMILY, AND ROSCOE
PROPERTIES, INC., Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered this 27th day of July, 2022.




                                       –3–